EXHIBIT Computation of Ratio of Earnings to Fixed Charges Fiscal Years Ended January2, 2005 January1, 2006 December31, 2006 December30, 2007 December28, 2008 (In thousands, except ratios) Computation of earnings: Income (loss) before provision for income taxes $ 423,200 $ 613,307 $ 430,708 $ 398,416 $ (1,903,034 ) Fixed charges excluding capitalized interest 9,725 1,801 11,934 19,323 18,481 Distributed earnings from 50%-or-less-owned affiliate (659 ) (718 ) (2,498 ) (5,840 ) (3,604 ) Adjusted earnings $ 432,266 $ 614,390 $ 440,144 $ 411,899 $ (1,888,157 ) Computation of fixed charges: Interest expense $ 8,526 $ 17 $ 9,506 $ 16,339 $ 15,867 Interest relating to lease guarantee of 50%-or-less-owned affiliate ─ 538 ─ 615 ─ Interest portion of operating lease expense 1,199 1,246 2,428 2,369 2,614 Fixed charges $ 9,725 $ 1,801 $ 11,934 $ 19,323 $ 18,481 Ratio of earnings to fixed charges (1) 44.4x 341.1x 36.9x 21.3x ─ (1) Computed by dividing (i)income (loss)before provision for income taxes adjusted for fixed charges by (ii) fixed charges which include interest expense plus amortization of debt issuance costs, the portion of rent expense under operating leases deemed to be representative of the interest factor and interest relating to lease guarantees of 50%-or-less-owned affiliates.In fiscal year 2008, earnings were insufficient to cover fixed charges by $1.91billion.
